United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Madison, WI,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-1801
Issued: May 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 28, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs March 3, 2010 nonmerit decision denying his request for
reconsideration. The Board docketed the appeal as No. 10-1801.
The Board has duly considered the matter and notes that on September 15, 2008
appellant, then a 42-year-old supervisor of distribution services, filed an occupational disease
claim alleging that on August 11, 2008 he first realized that his depression, panic attacks, chronic
anxiety, vomiting, irritability and nausea were due to stress and disparate treatment at work. In a
letter dated September 19, 2008, the Office advised appellant that the record was insufficient to
establish his claim and advised him as to the type of medical and factual evidence to submit. It
allotted him 30 days to provide the requested information. The Office denied his claim on
February 26, 2009. Appellant requested reconsideration and submitted medical and factual
evidence in support of his request including statements, medical reports from Dr. Jeffrey
Schiffman, a treating Board-certified psychiatrist, and Dr. Anthony J. Braus, a treating
psychiatrist; e-mails concerning his Family and Medical Leave Act requests, investigative
reports; a February 25, 2009 grievance settlement agreement and disciplinary action evidence.
However, in the March 3, 2010 decision denying reconsideration, the Office noted that appellant
failed to submit any new and relevant evidence.

Board precedent holds that the Office must review all the evidence submitted by a
claimant and received by the Office prior to the issuance of a final decision.1 As the Board’s
jurisdiction is final as to the subject matter, it is crucial that the Office accomplish this.2
Because the Office specifically found in its March 3, 2010 nonmerit decision that it had
not received new and relevant evidence, it is clear to this Board that the Office did not consider
the newly submitted evidence in reaching its decision. As such, the Board concludes that the
case must be remanded for review of this evidence. Following any further necessary
development, the Office shall issue an appropriate decision to protect appellant’s rights to future
appeals.
IT IS HEREBY ORDERED THAT the March 3, 2010 nonmerit decision of the Office
of Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: May 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

See M.B., Docket No. 09-176 (issued September 23, 2009); Yvette N. Davis, 55 ECAB 475 (2004); Linda
Johnson, 45 ECAB 439 (1994) (evidence received the same day as the issuance of the Office’s decision); William A.
Couch, 41 ECAB 548 (1990); 20 C.F.R. § 501.6(c).
2

See id.

2

